ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of -                                      )
                                                   )
Alutiiq Management Services, LLC                   ) ASBCA No. 63175-PET
                                                   )
Under Contract No. N00189-02-D-0042                )

APPEARANCES FOR THE PETITIONER:                       Stowell B. Holcomb, Esq.
                                                      Mark G. Jackson, Esq.
                                                       Jackson Holcomb LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                       Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Joe D. Baker, II, Esq.
                                                       Trial Attorney
                                                       Jacksonville, FL

                      ORDER PURSUANT TO RULE 1(a)(5)
             DIRECTING CONTRACTING OFFICER TO ISSUE DECISIONS

       Petitioner, Alutiiq Management Services, LLC (Alutiiq) has filed, under
Rule 1(a)(5), a request for an order directing the contracting officer to render a decision
on some 250 claims previously submitted on the above-captioned contract over the last
several years. * The government has advised that, for various reasons, decisions upon all
the claims cannot be made immediately, but will take a matter of years.

       We conducted a status conference to discuss this matter and the parties agreed to a
framework in which the government would decide a minimum number of claims every
quarter until all were resolved. The parties have since submitted a joint proposal that the
government process at least 20 claims per quarter until all remaining claims are decided,
with decisions upon the entirety of pending claims to be issued within 3 years. The
government also agrees to provide a status report to Alutiiq within 10 days of the end of
each quarter. During the status conference, the Board entertained the possibility of
retaining jurisdiction so as to receive the quarterly status reports, but upon further
consideration, we have determined that this would be unworkable since this decision
concludes the Board’s actions upon the petition. In any event, we deem the parties’
proposal to be reasonable under the circumstances. Accordingly, the Board hereby
directs the contracting officer to issue decisions on Alutiiq’s claims as contemplated in

*
    Alutiiq submitted a list of its claims in an attachment to its Petition to the Board. We
          incorporate this attachment, by reference, into this decision.
the joint agreement, with the first quarter beginning to run on April 15, 2022, and for the
government to provide status reports to Alutiiq within ten days of the end of each quarter.

        This Order completes all necessary action by the Board. If the contracting officer
fails to comply with this Order, such failure will be deemed a decision by the contracting
officer denying the remaining claims, and the contractor may appeal to this Board or sue
in the United States Court of Federal Claims pursuant to the Contract Disputes Act,
41 U.S.C. §§ 7103(f)(5), or 7104, as appropriate.

       Dated: April 13, 2022



                                                   J. REID PROUTY
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 63175-PET, Petition of
Alutiiq Management Services, LLC, rendered in conformance with the Board’s Charter.

       Date: April 13, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2